In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-13-0077-CR
                            ________________________


                              Ex parte Jorita Hagins, Relator



                                   Original Proceeding


                                    March 27, 2013

                 ON PETITION FOR WRIT OF MANDAMUS
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before the court is a document filed by relator Jorita Hagins, pro se,

entitled “Motion For Release of Appellant [Hagins][,] Correction of Documents and or

Class Action Civil Suite [sic].” Furthermore, she states the motion is filed pursuant to

article 11.07 of the Texas Code of Criminal Procedure. In said motion, Hagins seeks a

writ of habeas corpus seeking release from mandatory supervision (parole) as her time

received upon her conviction was completed in 2004. However, according to Hagins,
the “Mandatory Supervision Parole Certificate” shows the discharge date has been

altered and “2024” was written in the place of 2004. 1 We dismiss the petition.

       Hagins is not appealing from an order denying her habeas relief. Instead, she

initiated an original proceeding with us, citing art. 11.07 of the Texas Code of Criminal

Procedure as authority to do so. However, we have no jurisdiction over art. 11.07

proceedings. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012); see Runnels

v. State, 804 S.W.2d 278 (Tex. App.–Beaumont 1991, no pet.); see also Watson v.

State, 96 S.W.3d 497, 500 (Tex. App.–Amarillo 2002, pet. ref’d) (holding that courts of

appeal lack the authority to issue original writs of habeas corpus in other than certain

civil matters); see also TEX. GOV’T CODE ANN. § 22.221 (West 2004) (providing the

authority to issue certain writs).

       Accordingly, the petition is dismissed for want of jurisdiction.



                                               Per Curiam




       1
        Hagins also claims that this court failed to issue mandate in her direct appeal in cause number
07-84-0303-CR. However, we note that mandate was issued in her appeal on December 28, 1987.


                                                  2